Citation Nr: 1411173	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  09-49 185	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico

THE ISSUE

Whether the Veteran's deceased widow may be recognized as his surviving spouse for VA death benefit purposes.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran's widow and her family members


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to May 1970.  He died in December 2007.  The Veteran's widow subsequently advanced a claim for VA death benefits.  In connection with this claim, the widow and certain family members testified at a hearing before a decision review officer (DRO) in February 2010.  This testimony is summarized a DRO Conference Report.  

In an April 2012 decision, the Board of Veterans' Appeals (Board) denied the claim of the Veteran's widow to be recognized as his surviving spouse for VA death benefit purposes, including dependency and indemnity compensation (DIC).  She appealed the Board's Decision to the U.S. Court of Appeals for Veterans Claims (Court).  While the appeal was pending at the Court, the widow died in August 10, 2012.  After the death of the Veteran's widow, her surviving daughter requested that she be substituted in her mother's pending appeal for DIC and other VA death benefits.  After the surviving daughter furnished additional evidence showing that the requirements for substitution were met, the Court approved her motion for substitution as an eligible accrued benefits claimant pertaining to the potential VA death benefits of her mother, the deceased appellant.  Accordingly, the surviving daughter of the Veteran's widow is substituted under the law as the appellant as regards the widow's claim to be recognized as the Veteran's surviving spouse for DIC and other VA death benefit purposes.

In an April 2013 Memorandum Decision, the Court vacated the Board's April 2012 decision and remanded the matter to the Board for readjudication consistent with the memorandum decision.

The appeal is REMANDED to the Regional Office (RO).  VA will notify the appellant if further action is required.


REMAND

In the Memorandum Decision, the Court noted the appellant's argument that the record lacks a transcript or waiver as to the February 2010 DRO hearing and concluded that VA must attempt to obtain a transcript of the hearing unless or until efforts to obtain a transcript would be futile.  Notably, the record includes a September 2010 letter (responding to congressional inquiry) which notes that the Veteran's widow participated in a DRO hearing in February 2010 and the RO was awating the transcripts from this hearing.  Remand is necessary to obtain a transcript of the February 2010 DRO hearing as directed by the Court.  

Further, the record shows that the Veteran was in receipt of VA social worker consultation prior to his death.  VA treatment records/social work notes are pertinent (and perhaps critical) evidence in this matter, are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken to obtain a transcript of the February 2010 DRO hearing testimony of the Veteran's widow and her family.  The transcript should be associated with the claims file.  If the hearing transcript is unavailable or determined to not exist, it should be noted in the claims file with a formal finding of unavailability detailing the actions taken in making such determinations.

2.  The RO should secure for the record the complete clinical records of all VA treatment/social work counseling the Veteran received from 2001 (when he and the appellant's deceased mother are alleged to have started living together) until his death in November, 2007.

3.  Thereafter, the issue on appeal should be readjudicated. If the benefit sought on appeal is not granted, the appellant and her attorney should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

